SUMMARY ORDER

Petitioner Afrime Sulia, a native and citizen of Albania, seeks review of a January 12, 2006 order of the BIA denying her motion to reopen and reconsider. In re Sula, Afirme, No. A95 368 413 (B.I.A. Jan. 12, 2007). We assume the parties’ familiarity with the underlying facts and procedural history in this case.
Sula’s brief raises challenges to the agency’s underlying denial of relief. However, where, as here, a petitioner did not timely a file a petition for review of the BIA’s order affirming the denial of asylum and withholding of removal, “we are constrained to review only the denial of [the petitioner’s motion to reopen or reconsider] and are precluded from reviewing the merits of [the petitioner’s] underlying claim for relief.” Chhetry v. U.S. Dep’t of Justice, 490 F.3d 196, 199 (2d Cir.2007) (per curiam). Sula does not identify any issues relevant to the January 12, 2006 order of the BIA denying her motion to reopen and reconsider. We must therefore treat her challenge to that order — the only one which we are empowered to review — as waived, and must therefore deny her petition for review. See Nwogu v. Gonzales, 491 F.3d 80, 84 (2d Cir.2007).
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, the pending motion for a stay of removal in this petition is DISMISSED as moot.